Citation Nr: 0315775	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for thoracolumbar strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by 
which the RO granted service connection for a cervical strain 
and assigned a 10 percent disability rating, and by which the 
RO increased the evaluation to 20 percent for service-
connected thoracolumbar strain.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given as to whether an 
increase is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the claim for a higher evaluation for service-
connected cervical strain was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized it as set forth 
on the preceding page.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) 
(VCAA), was enacted in November 2000.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

Certain notification requirements have been set out by the 
VCAA.  Since February 2002, the Board has endeavored to 
provide the notices required by the VCAA pursuant to 
authority set forth in 38 C.F.R. § 19.9(a)(2)(ii) (2002).  67 
Fed. Reg. 3104 (Jan. 23, 2002).  However, the United States 
Court of Appeals for the Federal Circuit, in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV), recently held that 
38 C.F.R. § 19.9(a)(2)(ii) (allowing the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  As a 
consequence, the Board's efforts to provide the notice 
required by 38 U.S.C.A. § 5103(a) (2002) were contrary to 
law.  In this case, the veteran was notified of the 
provisions of the VCAA by the Board in a December 2002 
letter.  It does not appear that the veteran was advised of 
the evidence needed to substantiate his claims or as to who 
was obligated to produce that evidence.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

It should also be noted that new evidence, consisting of a VA 
examination report, has been added to the claims file.  This 
was obtained pursuant to the Board's own development action 
initiated in May 2002.  The authority for obtaining such 
evidence and considering it without referral of the case to 
the RO for re-adjudication and issuance of a supplemental 
statement of the case (SSOC) was 38 C.F.R. § 19.9(a)(2) 
(2002).  This provision was found to be invalid by the DAV, 
supra.  Consequently, a remand for RO action is required.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claim and what portion of that 
evidence, if any, the veteran is to 
submit and which portion VA will obtain, 
if any.  (In the case of information or 
evidence that the claimant is notified is 
to be provided by the claimant, if such 
information or evidence is not received 
by VA within one year from the date of 
such notification, no benefit may be paid 
or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 
2002).)  

3.  The RO should ask the veteran to 
identify any VA and non-VA healthcare 
providers who have treated his service-
connected disabilities at issue.  The RO 
should obtain any records the veteran 
identifies that have not been previously 
associated with the claims file.  

4.  After the development requested above 
has been completed, the RO should again 
review the record, including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a SSOC and allow them the 
opportunity to respond.

After giving the veteran opportunity to respond to the SSOC, 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the case 
should be returned to the Board.  (The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

